Citation Nr: 1103413	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1968 to January 
1970.  The Veteran died on March [redacted], 2003.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appellant appeared and testified at a hearing held at the RO 
before a member of the Board in September 2005.  A copy of the 
transcript of this hearing has been associated with the claims 
file.  By letter dated in April 2010, the appellant was advised 
that the member of the Board who conducted that hearing is no 
longer employed by the Board and she offered the opportunity to 
have another hearing.  By letter from her attorney received in 
May 2010, the appellant declined another hearing.  Consequently, 
the Board may proceed to adjudicate the appellant's claim at this 
time.

By a decision issued in June 2006, the Board denied the 
appellant's claim.  The appellant appealed to the Court of 
Appeals for Veterans Claims (Court).  In January 2008, the Court 
vacated the Board's June 2006 decision and remanded the 
appellant's appeal to the Board for further development pursuant 
to a Joint Motion for Remand.  In November 2008, the Board 
obtained a VHA medical opinion from an oncologist.  By decision 
issued in February 2009, the Board again denied the appellant's 
claim.  The appellant again appealed to the Court.  Pursuant to a 
Joint Motion for Remand, in November 2009, the Court vacated the 
February 2009 Board decision and remanded the appellant's appeal 
to the Board.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2003, as the result of a 
glioblastoma multiforme.

2.  The Veteran served eight months in the Republic of Vietnam 
and is, therefore, presumed to have been exposed to herbicides in 
service.

3.  The evidence is in equipoise whether the cause of the 
Veteran's death, in other words the glioblastoma multiforme, is 
related to his exposure to herbicides while serving in the 
Republic of Vietnam.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the 
cause of the Veteran's death, which represents a complete grant 
of the benefit sought on appeal.  Thus, no discussion of VA's 
duty to notify and assist is necessary.

Dependency and indemnity compensation is payable to a surviving 
spouse, child, or parent either because of a service-connected 
death occurring after December 31, 1956, or pursuant to the 
election of a surviving spouse, child, or parent, in the case of 
such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed substantially 
or materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a current 
disability; medical evidence or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The Veteran served on active duty from July 1968 to January 1970, 
including eight months of service in the Republic of Vietnam.  
See DD214.  He died in March 2003.  The Veteran's death 
certificate shows that the immediate cause of death was 
glioblastoma.  It also shows that "Testicular carcinoma" and 
"Agent Orange exposure" were "[o]ther significant conditions 
contributing to death but not resulting in the underlying 
cause."  No autopsy was performed.  

At the time of the Veteran's death, he was service-connected for 
posttraumatic stress disorder, a shell fragment wound of the 
abdomen area with damage to muscle group XIX, scarring of the 
duodenal cap, a scar of the left cheek due to residuals of a 
shell fragment wound with retained foreign body, and an ingrown 
toenail on the right great toe.  The appellant has not contended 
that any of these service-connected disabilities either caused or 
contributed to the Veteran's death.  Rather, she argues that the 
Veteran's death was caused or contributed to by his exposure to 
Agent Orange while serving in the Republic of Vietnam.  She 
submits two theories: (1) the glioblastoma was caused by exposure 
to Agent Orange; and (2) the glioblastoma is a metastasized 
cancer from the Veteran's previous testicular cancer, which she 
claims was due to exposure to Agent Orange.  The appellant also 
argues that the Veteran's cancers may have been the result of him 
taking Dapsone in service to "combat malaria", which she claims 
was found to be a carcinogen and has submitted evidence to that 
effect.  She has also alleged exposure to DDT as a cause of the 
Veteran's cancers.  Finally, the appellant has argued that the 
cancerous tumor in the Veteran's brain was not glioblastoma 
multiforme, but another type of cancer for which VA has 
recognized an association with exposure to herbicides.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue, unless there is 
affirmative evidence to establish that the disease is due to an 
intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C. § 1116(f). 
 
Diseases associated with such exposure include: AL amyloidosis; 
chloracne or other acneform diseases consistent with chloracne; 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); 
multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 
(August 31, 2010).  For purposes of this section, the term 
ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease.  75 Fed. Reg. 53,202 (August 31, 2010) 
(to be codified as Note 3 in 38 C.F.R. § 3.309(e)).  The 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific 
conditions not having a positive association was recently 
published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 
(December 27, 2010). 
 
For presumptive service connection to be warranted, the 
herbicide-related disease shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  VA General Counsel has determined that the 
regulatory definition of "service in the Republic of Vietnam" 
in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual 
actually have been present within the boundaries of the Republic 
of Vietnam to be considered to have served there, through 
inclusion of the requirement for duty or visitation in the 
Republic of Vietnam.  VAOPGCPREC 27-97. 

In the present case, although the Veteran served in Vietnam and 
is entitled to the presumption of exposure to herbicides pursuant 
to 38 C.F.R. § 3.307(a)(6)(ii), the Board finds that presumptive 
service connection is not warranted for the cause of the 
Veteran's death because VA has not recognized cancers of the 
brain and nervous system (such as the Veteran's glioblastoma) as 
having a positive association with exposure to herbicides.  
Service connection may still be granted, however, if there is 
adequate evidence to establish that the etiology of the Veteran's 
glioblastoma was herbicide exposure in the Republic of Vietnam.

Of record are VA and private medical records from December 2002 
through March 2003, which show how the diagnosis of glioblastoma 
was arrived at and includes the terminal records from the 
Community Hospice of Northeast Florida.   These treatment records 
do not provide any opinion as to the possible etiology of the 
Veteran's glioblastoma.  

The appellant has tried to establish an etiology by her own 
statements and with internet articles.  As a lay person, however, 
she is not competent to establish a medical etiology merely by 
her own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the appellant 
is not professionally qualified to suggest a possible medical 
etiology, her statements are afforded little weight as to whether 
a nexus exists between the Veteran's glioblastoma and his 
presumed exposure to herbicides while serving in the Republic of 
Vietnam. 

As to the internet articles the appellant submitted, a medical 
article or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  The articles submitted by the appellant 
were not accompanied by the opinion of any medical expert linking 
the Veteran's glioblastoma to his in-service exposure to 
herbicides.  Thus, the medical articles submitted are 
insufficient to establish the required medical nexus.

However, several medical opinions are of record relating to this 
question.  A VHA medical opinion was obtained in November 2008 in 
which a VA physician stated that "[a]s glioblastoma multiforme 
is not on the VA's Agent Orange List of presumptive disabilities 
... then the answer is: [n]o I cannot with any acceptable degree of 
medical certainty and without resort to speculation - that (sic) 
there is any basis for the inclusion of 'Agent orange exposure' 
as either a principle or a contributory cause of death."  Based 
upon this medical opinion, the Board issued a decision in 
February 2009 denying the appellant's claim.  The appellant 
appealed that denial to the Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, in November 2009 
the Court vacated the February 2009 Board decision and remanded 
the appellant's appeal.  In the Joint Motion for Remand, the 
parties agreed that the Board had erred in relying on the 
November 2008 VHA medical opinion as it was inadequate because 
the sole basis for the VHA examiner's opinion that there was no 
relationship between Agent Orange exposure and glioblastoma 
multiforme was that it was not on the presumptive list of 
cancers.  As a consequence of the Joint Motion for Remand, 
therefore, this VHA medical opinion is inadequate and cannot be 
utilized in deciding the appellant's case at this time.

The appellant's appeal was returned to the Board and, in June 
2010, another VHA opinion was requested.  In making the request, 
the Board noted that the appellant has also claimed that the 
Veteran's glioblastoma may also have been caused by exposure to 
DDT and/or Dapsone, that the Veteran's glioblastoma was a 
metastasized cancer from the Veteran's previous testicular 
cancer, and that the Veteran's cancer was not glioblastoma but 
another form of cancer for which VA has recognized an association 
with exposure to herbicides.  Consequently, the Board requested 
that the VHA medical expert (an oncologist preferably with 
knowledge on diseases associated with herbicide and other 
chemical exposure) to answer the following questions after 
reviewing the claims file:

1.	Is glioblastoma multiforme the appropriate diagnosis of the 
brain tumor that is listed on the death certificate as the 
primary cause of the Veteran's death?  Please answer yes or 
no and explain your answer referring to all supporting 
evidence.

2.	Is it at least as likely as not (i.e., at least a 50 
percent probability) that the primary cause of the 
Veteran's death (i.e. glioblastoma multiforme) is 
proximately due to or the result of one of the following:  
(1) exposure to herbicides (e.g., Agent Orange) in the 
Republic of Vietnam; (2) the Veteran's intake of Dapsone 
tablets in service; or (3) exposure to DDT in the Republic 
of Vietnam?  

3.	Was the glioblastoma multiforme a primary cancer or a 
metastasized cancer from the Veteran's prior testicular 
cancer?  If it was a metastasized cancer, is it at least as 
likely as not that the testicular cancer the Veteran had in 
1995 was proximately due to or the result of one of the 
following:  (1) exposure to herbicides (e.g., Agent Orange) 
in the Republic of Vietnam; (2) the Veteran's intake of 
Dapsone tablets in service; or (3) exposure to DDT in the 
Republic of Vietnam? 

4.	Is it at least as likely as not that the Veteran's 
testicular cancer contributed materially and significantly 
to his death, that it combined to cause death; or that it 
aided or lent assistance to the production of death? 

The requested VHA medical opinion was received in September 2010.  
The following were the medical expert's responses to the above 
questions:

1.	Yes, the patient was diagnosed with glioblastoma multiforme 
which is a pathological diagnosis made by a biopsy.  This 
diagnosis carries a poor prognosis and led to the patient's 
placement in hospice care and ultimate demise.
2.	No, I do not find any current scientific evidence in the 
medical literature of an association between glioblastoma 
multiforme and any of the above mentioned circumstances.
3.	The glioblastoma multiforme was a primary cancer.
4.	No.  The patient's testicular cancer does not appear to 
have contributed to his death.

Essentially, the VHA medical expert's opinion was that the 
Veteran's death was caused by the glioblastoma and it was not as 
likely as not that the glioblastoma was proximately due to or the 
result of exposure to herbicides (e.g., Agent Orange) in the 
Republic of Vietnam; the Veteran's intake of Dapsone tablets in 
service; or exposure to DDT in the Republic of Vietnam; moreover, 
the Veteran's prior testicular cancer was not a contributory 
cause of the Veteran's death.

The appellant was provided a copy of this medical opinion in 
October 2010.  In response, the appellant via her attorney 
submitted a medical statement from a private physician dated in 
November 2010.  This physician stated that he reviewed the 
medical records made available to him and that it is clear the 
Veteran died as a result of glioblastoma multiforme (GBM).  He 
stated that "GBM is a highly aggressive form of brain cancer 
which, when left untreated, unusually results in death in less 
than three months.  Established brain tumor risk factors 
(exposure to ionizing radiation, rare mutations of penetrant 
genes, and familial history) explain only a small proportion of 
brain tumors.  Genetic and environmental characteristics likely 
play a role in familial aggregation of GBM."  (Footnote 
omitted.)  The physician notes that the Veteran's history is 
notable for active service in Vietnam and presumed exposure to 
Agent Orange and 2, 3, 7, 8-tetrachlorodibenzo-?-dioxin (TCDD) a 
common contaminant.  Citing to multiple sources, the physician 
stated that "[m]uch research has been done to find a link 
between the increasing prevalence of brain cancers and 
environmental exposures.  In 2001, Zhen, et. al. concluded that 
subjects who worked in plumbing, heating, and air conditioning; 
electrical services; gasoline service stations; and military 
occupations experienced a significantly increased risk.  Many 
other studies have found similar relationships between brain 
cancers and herbicide exposure through farming or the 
agricultural industry.  TCDD has also been shown to cause cancer 
in laboratory animals at a variety of sites.  If TCDD has similar 
effects on cell regulation in humans, it is plausible that it 
could have an effect on human cancer incidence as well.  More 
recent research is focusing on the role of dioxin specific 
receptor activation and subsequent signal transduction pathways 
which lead to carcinogenesis and glioblastoma formation.  To be 
fair, much of this medical evidence is very recent, but it 
appears neither the 2008 nor the 2010 VA opinions reviewed or 
cited any of this growing body of evidence for a nexus between 
Agent Orange exposure and GBM tumorigenesis."  (Footnotes 
omitted.)

This physician further stated that he reviewed the Veteran's 
treatment history and also carefully reviewed the VA medical 
opinions in this case.  He stated that "[c]urrent research 
suggests that there is a causal relationship between herbicide 
exposure and the development of GBM.  Particularly given that 
[the Veteran] experienced no other major risk factors for the 
development of GBM, aside from the environmental exposure to 
Agent Orange, it is my medical opinion that it is more likely 
than not that the glioblastoma of the brain that caused [the 
Veteran's] death was a result of his in-service Agent Orange 
exposure.  I base this opinion on my review of [the Veteran's] 
military and medical history as well as my review of the current 
medical literature on the topic.  I concur with the Medical 
Examiner and agree that Agent Orange exposure was a contributing 
factor in [the Veteran's] death."  It is noted that this 
physician cited to 11 sources in support of his medical opinion.

After considering both of the medical opinions obtained, on their 
face, the Board cannot conclude that either medical opinion is 
not factually accurate, fully articulated, and with sound 
reasoning for the conclusion arrived at.  Consequently, both 
medical opinions are equally probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the evidence as to an 
etiologic relationship between the Veteran's glioblastoma and his 
presumed exposure to herbicides while serving in the Republic of 
Vietnam appears to be in equipoise.

The Board also notes that, in June 2010, the VA published the May 
2008 Update from the National Academy of Science (NAS).  See 75 
Fed. Reg. 32,540-53 (June 8, 2010).  In the May 2008 Update, with 
regard to brain cancer, the NAS concluded that the categorization 
in prior updates (limited or suggestive evidence of no 
association) should be revised to inadequate or insufficient to 
determine whether there is an association between herbicide 
exposure and brain cancer and other nervous system cancers on the 
basis of detailed evaluation of the epidemiologic evidence from 
new and previously reported studies of populations with potential 
herbicide exposure.  Id. at p. 32,546.  Essentially the NAS 
upgraded the categorization of brain cancer causing the question 
of whether there is a link between brain cancer and herbicide 
exposure to be more uncertain and opening the door for medical 
opinions on the issue of etiology.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The medical opinions being of equal probative value, the Board 
finds that the evidence is in equipoise as to whether the 
etiology of the Veteran's glioblastoma that caused his death was 
his presumed exposure to herbicides while serving in the Republic 
of Vietnam.  The evidence being in equipoise, the benefit of the 
doubt is given to the appellant.  Consequently, the Board 
concludes that service connection for the cause of the Veteran's 
death (i.e., glioblastoma) is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


